Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 1 of 16 PageID 576




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    KRISTOPHER JOLLY, et al.,

                Plaintiffs,

    v.                                        Case No. 3:20-cv-1150-MMH-PDB

    HOEGH AUTOLINERS SHIPPING
    AS, et al.,

                Defendants.
                                      /

                                      ORDER

          THIS CAUSE is before the Court on Plaintiffs’ Motion to Remand to State

    Court with Incorporated Memorandum of Law (Doc. 29; Motion to Remand),

    filed on November 9, 2020. On November 23, 2020, Defendants filed responses

    in opposition to the Motion to Remand. See Defendant Hoegh Autoliners, Inc.’s

    Opposition to Plaintiffs’ Motion to Remand (Doc. 41; HAI Response); Defendant

    Grimaldi Deep Sea S.P.A.’s Response in Opposition to Plaintiffs’ Motion to

    Remand to State Court (Doc. 43; Grimaldi Response); Defendant’s Response to

    Plaintiffs’ Motion to Remand (Doc. 44; SSA Response); Defendants Hoegh

    Autoliners Shipping AS and Hoegh Autoliners Management AS’ Opposition to
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 2 of 16 PageID 577




    Plaintiffs’ Motion to Remand to State Court (Doc. 45; Hoegh AS Response).1 In

    addition, on November 10, 2020, Defendants Hoegh Autoliners Shipping AS and

    Hoegh Autoliners Management AS filed a motion requesting leave to amend

    their Notice of and Petition for Removal (Doc. 1; Notice of Removal). See Hoegh

    Autoliners Shipping AS and Hoegh Autoliners Management AS’ Motion for

    Leave to File Amneded [sic] Notice of Removal (Doc. 31; Motion to Amend).

    Plaintiffs oppose this request.         See Plaintiffs’ Response in Opposition to

    Defendants Hoegh Autoliners Shipping & Management’s Motion for Leave to

    File Amended Notice of Removal with Incorporated Memorandum of Law (Doc.

    31) (Doc. 32; Response to Motion to Amend) filed November 17, 2020. The

    parties’ dispute over the propriety of the removal and this Court’s jurisdiction

    over this matter is ripe for review.

    I.    Background and Procedural History

          This case arises out of a fire and explosion that occurred on June 4, 2020,

    aboard the M/V Hoegh Xiamen while it was docked at the Jacksonville Port

    Authority’s (JaxPort’s) Blount Island Marine Terminal. See First Amended

    Complaint (Doc. 5; Amended Complaint) ¶ 5.                 According to the Amended

    Complaint, the fire appears to have originated in the “approximately 1,500



    1 The Court notes that Defendants also filed a joint request for oral argument on the Motion
    to Remand. See Defendants’ Joint Request for Oral Argument (Doc. 42), filed November 23,
    2020. However, upon review of the briefs, the Court does not find oral argument to be
    necessary to the resolution of the Motion to Remand.


                                                 2
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 3 of 16 PageID 578




    used/junk/wrecked cars” that had been loaded onto the M/V Hoegh Xiamen. See

    id. ¶¶ 15, 21-24. Plaintiffs are firefighters or paramedics with the Jacksonville

    Fire & Rescue Department (JFRD) who were injured in the fire and explosion,

    as well as some of their spouses who assert claims for a loss of consortium. Id.

    ¶¶ 5-6. Plaintiffs initiated this action in state court on September 1, 2020, see

    Complaint (Doc. 1-8), and filed the operative pleading, the Amended Complaint,

    in state court on October 5, 2020. Defendants Hoegh Autoliners Shipping AS

    and Hoegh Autoliners Management AS (the Hoegh AS Defendants) removed the

    matter to this Court, with the consent of the other Defendants, on October 9,

    2020.2 See Notice of Removal ¶ 3. In the Notice of Removal, the Hoegh AS

    Defendants assert that this Court “has original jurisdiction based upon diversity

    of citizenship of the parties and the requisite jurisdictional amount, pursuant to

    28 U.S.C. § 1332(a)(1).” See Notice of Removal ¶ 1.

          Significantly, the allegations in the Amended Complaint do not support

    the Court’s exercise of diversity jurisdiction over this action. Plaintiffs, who are

    all citizens of Florida, allege that two of the Defendants, Hoegh Autoliners, Inc.

    (HAI) and Horizon Terminal, LLC, are also Florida citizens. See Amended

    Complaint ¶¶ 4, 11-12. According to Plaintiffs, Defendant HAI is “a New York

    for profit corporation, with its principle place of business in Florida,” and



    2Plaintiffs served the Hoegh AS Defendants on September 22, 2020. See Notice of Removal ¶
    3.


                                               3
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 4 of 16 PageID 579




    Defendant Horizon Terminal Services, LLC is “a Delaware for profit corporation

    with its principle place of business in Florida . . . .” See id. ¶¶ 11-12. Despite

    these allegations, in the Notice of Removal, the Hoegh AS Defendants assert

    that the Court has diversity jurisdiction over this case. See Notice of Removal

    ¶¶ 1, 10. As to Horizon Terminal, LLC, the Hoegh AS Defendants contend that

    this limited liability company is not a citizen of Florida as alleged, but rather

    holds the citizenship of its sole member, Hoegh Autoliners, B.V., an entity

    “domiciled in the Netherlands.” See id. ¶¶ 6, 10-11, Ex. A: Declaration of Patrick

    Tamasitis (Doc. 1-1) ¶ 3.

          Additionally, the Hoegh AS Defendants assert that the Court should

    disregard the citizenship of HAI because it “had no possible connection to this

    litigation and was joined in error.” See Notice of Removal ¶¶ 12-14. In support,

    the Hoegh AS Defendants attach the Declaration of Shane Warren (Doc. 1-2;

    Warren Decl.), an HAI executive, who avers that HAI had no involvement with

    the M/V Hoegh Xiamen at the time of the events at issue in this lawsuit,

    including the June 4, 2020 fire, “because at all such times the vessel was under

    time charter to Grimaldi Lines.” See Warren Decl. ¶ 4. Thus, based on the

    doctrine of fraudulent joinder, the Hoegh AS Defendants contend that HAI’s

    Florida citizenship does not defeat diversity jurisdiction. See Notice of Removal

    ¶¶ 12-16.




                                            4
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 5 of 16 PageID 580




          On November 6, 2020, the Court held a telephonic status conference with

    all parties to discuss the Court’s jurisdiction. See Minute Entry (Doc. 28).

    Among other things, the Court explained that it was unable to determine

    Horizon’s citizenship based on the allegation that its sole member, Hoegh

    Autoliners BV, was “domiciled” in The Netherlands because this allegation did

    not identify the principal place of business of that entity. Following the Court’s

    inquiry, Horizon filed a notice on November 9, 2020, clarifying that Hoegh

    Autoliners BV is registered in The Netherlands and maintains its principal

    place of business there as well. See Defendant, Horizon Terminal Services,

    LLC’s Notice of Filing Amended Declaration in Support of Notice of Removal

    (Doc. 30), Ex. A: Amended Declaration of Patrick Tamasitis ¶¶ 3-4. The next

    day, the Hoegh AS Defendants filed the Motion to Amend requesting leave to

    amend the Notice of Removal to include the Amended Tamasitis Declaration.

    See Motion to Amend at 1, 9.

          In the Motion to Remand, Plaintiffs argue that the removal is defective

    because the Hoegh AS Defendants failed to properly allege Horizon’s citizenship

    and “this is not the type of defect that can be cured after the removal deadline.”

    See Motion to Remand at 5-6. In addition, Plaintiffs submit a JaxPort Public

    Safety Reimbursement Invoice listing charges related to the fire and naming

    HAI as the “Agent.” See id., Ex. 1. Plaintiffs contend that this document creates

    a disputed issue of fact regarding HAI’s involvement with the M/V Hoegh


                                            5
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 6 of 16 PageID 581




    Xiamen. See Motion to Remand at 7.3 As such, Plaintiffs maintain that it is at

    least possible Plaintiffs have a valid cause of action against HAI such that the

    Court should reject the fraudulent joinder contention and remand the case to

    state court. See id. at 9. For the reasons set forth below, the Court finds

    Plaintiffs’ Motion to Remand is due to be denied.

    II.    Horizon Terminal Services, LLC

           On the current record, it is undisputed that Horizon Terminal Services,

    LLC is a citizen of The Netherlands for purposes of diversity jurisdiction because

    its sole member, Hoegh Autoliners BV, is registered in The Netherlands and

    maintains its principal place of business there as well. See Amended Tamasitis

    Declaration ¶¶ 3-4; see also Rolling Greens MHP, L.P. v. Comcast SCH Holdings

    L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (per curiam) (“[A] limited liability

    company is a citizen of any state of which a member of the company is a

    citizen.”); Boumatic, LLC v. Idento Operations, BV, 759 F.3d 790, 791 (7th Cir.

    2014) (finding that a “Netherlands BV” business entity is properly classified as

    a corporation for purposes of 28 U.S.C. § 1332); 28 U.S.C. § 1332(c)(1) (“[A]

    corporation shall be deemed to be a citizen of every State and foreign state by

    which it has been incorporated and of the State or foreign state where it has its

    principal place of business . . . .”). Thus, Horizon’s presence in this lawsuit does



    3Plaintiffs also raise an alter ego theory in support of remand, however, for the reasons noted
    below, the Court rejects this argument. See infra note 5.


                                                  6
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 7 of 16 PageID 582




    not destroy diversity jurisdiction. Nevertheless, Plaintiffs contend that remand

    is warranted because the failure to properly allege the specific facts necessary

    to establish Horizon’s citizenship in the Notice of Removal is an incurable defect

    in the removal procedure. See Motion to Remand at 5-6; see also Response to

    Motion to Amend at 4-9 (relying primarily on Hill v. Gen Motors Corp., 654 F.

    Supp. 61, 63 (S.D. Fla. 1987) and Denton v. Wal-Mart Stores, Inc., 733 F. Supp.

    340, 341 (M.D. Fla. 1990)).

           Upon review of the applicable authority, the Court finds this argument to

    be unavailing. Indeed, in D.J. McDuffie, Inc. v. Old Reliable Fire Ins. Co., 608

    F.2d 145 (5th Cir. 1979),4 the former Fifth Circuit Court of Appeals rejected the

    proposition that failure to specifically allege citizenship was a “fatal omission

    which cannot be cured by amendment” and affirmed the district court’s decision

    to deny a motion to remand and allow the defendant to cure its faulty citizenship

    allegations. See D.J. McDuffie, Inc., 608 F.2d at 146-47; 28 U.S.C. § 1653

    (“Defective allegations of jurisdiction may be amended, upon terms, in the trial

    or appellate courts.”); see also Corporate Mgmt. Advisors, Inc. v. Artjen

    Complexus, Inc., 561 F.3d 1294, 1297 (11th Cir. 2009) (“If a party fails to

    specifically allege citizenship in their notice of removal, the district should allow



    4In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
    Circuit adopted as binding precedent all the decisions of the former Fifth Circuit handed down
    prior to the close of business on September 30, 1981.



                                                  7
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 8 of 16 PageID 583




    that party ‘to cure the omission,’ as authorized by [28 U.S.C.] § 1653.”); Finger

    v. State Farm & Cas. Co., No. 10-00192-KD-B, 2010 WL 3306913, at *2-3 (S.D.

    Ala. July 30, 2010) adopted by 2010 WL 3306905 (S.D. Ala. Aug. 19, 2010);

    Rossi, Turecamo & Co., Inc. v. Best Resume Serv., Inc., 497 F. Supp. 437, 441

    (S.D. Fla. 1980); cf. Stone v. Bank of New York Mellon, N.A., 609 F. App’x 979,

    981 (11th Cir. 2015) (finding defendant cured a technical defect in its removal

    procedures through its opposition to the motion to remand). Notably, the cases

    on which Plaintiffs rely neither acknowledge nor attempt to distinguish the

    binding precedent in D.J. McDuffie, and as such, the Court is not persuaded by

    their reasoning.    Moreover, Plaintiffs provide no explanation as to how

    amending the Notice of Removal to clarify the citizenship allegation at this early

    stage of the proceedings could be “extremely prejudicial” to them. See Response

    to Motion to Amend at 3. Accordingly, the Court will grant the Motion to Amend

    and accept the Amended Tamasitis Declaration as part of the Notice of Removal.

    III.   Hoegh Autoliners, Inc.

           For removal to be proper under 28 U.S.C. § 1441 and § 1332, there must

    be complete diversity between the plaintiff and the named defendants, and no

    defendant can be a citizen of the state in which the action was brought. See 28

    U.S.C. § 1441(b). Here, Plaintiffs and HAI are citizens of Florida. Thus, on the

    face of the pleadings, removal is improper because the parties are not diverse

    and because at least one defendant is a citizen of the state in which the action


                                            8
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 9 of 16 PageID 584




    is brought. However, an action may be removable if the joinder of the non-

    diverse defendant is fraudulent. See Triggs v. John Crump Toyota, Inc., 154

    F.3d 1284, 1287 (11th Cir. 1998). “Fraudulent joinder is a judicially created

    doctrine which provides an exception to the requirement of complete diversity.”

    Id. If a court finds that a defendant is fraudulently joined, it “must dismiss the

    non-diverse defendant and deny any motion to remand the matter back to state

    court.” Florence v. Crescent Res., LLC, 484 F.3d 1293, 1297 (11th Cir. 2007).

          A defendant is fraudulently joined “when there is no possibility that the

    plaintiff can prove a cause of action against the resident (non-diverse)

    defendant.” Triggs, 154 F.3d at 1287 (emphasis added). Indeed, in reviewing a

    claim of fraudulent joinder based upon the contention that the plaintiff can

    prove no cause of action against the non-diverse defendant, the Eleventh Circuit

    has advised that “the federal court’s analysis ‘must be limited to determining

    whether Plaintiffs have even an arguable claim. So, any ambiguity or doubt

    about the state substantive law favors remand to state court.’” Florence, 484

    F.3d at 1298-99 (quoting Crowe v. Coleman, 113 F.3d 1536, 1539 (11th Cir.

    1997)). Nevertheless, “[t]he potential for legal liability ‘must be reasonable, not

    merely theoretical.’” Legg v. Wyeth, 428 F.3d 1317, 1325 n. 5 (11th Cir. 2005)

    (quoting Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d

    305, 312 (5th Cir. 2002)). Regarding the procedure for resolving a fraudulent

    joinder claim, the Eleventh Circuit has instructed that:


                                            9
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 10 of 16 PageID 585




                 “[t]he determination of whether a resident defendant has
                 been fraudulently joined must be based upon the
                 plaintiff’s pleadings at the time of removal, supplemented
                 by any affidavits and deposition transcripts submitted by
                 the parties.” Pacheco de Perez v. AT&T Co., 139 F.3d
                 1368, 1380 (11th Cir.1998) (emphasis added).            The
                 proceeding appropriate “for resolving a claim of fraudulent
                 joinder is similar to that used for ruling on a motion for
                 summary judgment under Fed. R. Civ. P. 56(b).” Crowe v.
                 Coleman, 113 F.3d 1536, 1538 (11th Cir.1997) (quoting B,
                 Inc. v. Miller Brewing Co., 663 F.2d 545, 549 n. 9 (5th Cir.
                 Unit A 1981)). In such a proceeding, the district court
                 must “resolve all questions of fact . . . in favor of the
                 plaintiff.” Cabalceta v. Standard Fruit Co., 883 F.2d 1553,
                 1561 (11th Cir.1989).

     Legg, 428 F.3d at 1322-23 (emphasis in original).

     IV.    Discussion

            In the Amended Complaint, Plaintiffs assert one claim, for negligence,

     against HAI. See Amended Complaint, Ct. III. Plaintiffs allege that “Horizon

     and/or Hoegh Autoliners were responsible for obtaining, inspecting, organizing,

     storing, and preparing the wrecked/junked cars for transport on the Hoegh

     Xiamen as well as providing any shoreside support required by the vessel.” Id.

     ¶ 60 (emphasis added).5 According to Plaintiffs, these Defendants had a duty to

     “ensure that the vehicles being loaded onto the ship were safe for transport,”

     and “Horizon and/or Hoegh Autoliners negligently breached their duties of



     5In the factual background, Plaintiffs identify Horizon as the entity “responsible for obtaining,
     inspecting, organizing, and preparing the used/junk/wrecked cars portside for safe loading and
     transport on the Hoegh Xiamen.” Id. ¶ 12. Plaintiffs describe HAI as “the local arm of Hoegh
     Shipping” which “assisted with management of the ship and shore operations . . . .” Id. ¶ 11.


                                                    10
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 11 of 16 PageID 586




     reasonable care” in several ways. Id. ¶¶ 61-62 (emphasis added). Generally,

     Plaintiffs assert that Horizon and/or HAI failed to: 1) “maintain and/or prepare”

     the vehicles for safe transport, 2) “adequately inspect and test” the vehicles for

     fitness to be transported prior to loading; 3) ensure that the batteries were

     disconnected or removed before loading; 4) ensure that the fuel tanks were

     intact and/or empty before loading; 5) drain, disconnect or remove gasoline,

     batteries or other sources of spark from the vehicles; and 6) supply sufficient

     tools to extinguish a cargo fire “during loading operations.” Id. ¶ 62. Plaintiffs

     allege that “Horizon and/or Hoegh Autoliners’ breach” of one or more of the

     above duties caused Plaintiffs’ injuries. Id. ¶ 63 (emphasis added).

           In the Warren Declaration, Defendants present evidence directly

     contradicting these allegations. Warren maintains that because the vessel was

     under a time charter, HAI “would have no involvement in any aspect of the

     operation of the vessel.” Id. ¶ 5. More specifically, according to Warren, HAI:

           did not take any actions related to management of the vessel,
           shoreside support, and/or actions related to the vessel's cargo,
           including but not limited to, obtaining, soliciting, receiving,
           storing, planning or preparing any cargo for the vessel, or
           facilitating the transportation of any such cargo. Hoegh
           Autoliners, Inc. was in no way involved in any of those activities,
           or any other operational aspects of the Hoegh Xiamen.

     See Warren Decl. ¶ 5.

           Plaintiffs respond to this evidence with a document titled “JaxPort Public

     Safety Reimbursement Invoice” (the Invoice). See Motion to Remand, Ex. 1.


                                            11
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 12 of 16 PageID 587




     The Invoice sets out “public safety” labor and equipment charges related to the

     “Hoegh Xiamen Operation” beginning June 4, 2020, at 4:00 pm., around the time

     the fire allegedly began, through midnight on June 11, 2020, at which time the

     fire had finally subsided. See Invoice; see also Amended Complaint ¶¶ 25, 32,

     44 (alleging the fire broke out the afternoon of June 4, 2020, describing JFRD

     log entries referring to the fire as of 4:10 p.m., and asserting that the vessel

     “continued to smolder and burn for the next eight days”). The “Agent Name”

     identified on the Invoice is “David Williams Dir. Operations – Hoegh Autoliners

     Inc.” See id. According to Plaintiffs, this is evidence that “JaxPort billed [Hoegh

     Autoliners, Inc.] for the cleanup efforts, strongly suggesting this Defendant was

     involved and at least partially responsible.” See Motion to Remand at 7. Given

     the purported “conflict between the [Amended Complaint], the [Warren

     Declaration], and the [I]nvoice,” Plaintiffs maintain that “Defendants cannot

     meet their high burden to demonstrate fraudulent joinder . . . .” Id. at 7.6

            In its Response, Hoegh Autoliners, Inc. provides the Declaration of David

     Williams, the individual named on the Invoice, and the “Head of Operations,




     6 In the Motion to Remand, Plaintiffs also assert that HAI may be an “alter ego” of Horizon
     because the two entities share an address and a liability insurance policy. See Motion to
     Remand at 8, Ex. 2. However, Plaintiffs do not raise an alter ego theory of liability in the
     Amended Complaint, nor do they allege any facts in the Amended Complaint that could
     support HAI’s liability on this basis. As such, Plaintiffs cannot rely on this entirely new legal
     theory to defeat a finding of fraudulent joinder. See Ferguson v. Easton Tech. Prods., Inc., No.
     5:13-cv-01931-SGC, 2015 WL 9268149, at *8-9 (N.D. Ala. Dec. 21, 2015) (collecting cases).



                                                    12
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 13 of 16 PageID 588




     Region Americas for Hoegh Autoliners, Inc.”                  See HAI Response, Ex. B:

     Declaration of David Williams (Williams Decl.) ¶ 2; see also Invoice.7 Williams

     reiterates the statements in the Warren Declaration that, due to the time

     charter, “Hoegh Autoliners, Inc. had no involvement with the vessel . . . .” See

     Williams Decl. ¶ 4.        According to Williams, “Hoegh Autoliners, Inc.’s first

     involvement with the M/V Hoegh Xiamen came after the fire had occurred,” and

     that involvement related “solely to post-fire activities, such as assisting with

     unloading the damaged cargo, post-fire premises security, and arrangements for

     storing the damaged cargo.” Id. ¶ 5. Williams states that HAI “was asked to

     assist in post-fire efforts because of its awareness and knowledge of local

     government entities and persons.” Id.

            Based on the pleadings at the time of removal, as supplemented by the

     evidence summarized above, the Court finds that Defendants have met their

     burden of establishing fraudulent joinder. See Legg, 428 F.3d at 1322. Notably,

     Plaintiffs do not allege that HAI is the owner or manager of the M/V Hoegh

     Xiamen, nor do Plaintiffs contend that HAI was in possession or control of the

     vessel during the events in question. See Amended Complaint ¶¶ 7, 9, 11, 19.



     7 Despite being named on the Invoice, Williams states in his Declaration that he does not recall
     having ever seen it before, and because it “is not in the form of an invoice that Hoegh
     Autoliners, Inc. routinely receives from JaxPort for other matters,” he “cannot be sure that it
     is in fact an invoice at all.” See Williams Decl. ¶ 6. While Plaintiffs make no effort to
     authenticate this document or explain its origins, the Court will accept for purposes of the
     instant Motion that the document is authentic.


                                                   13
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 14 of 16 PageID 589




     Indeed, Plaintiffs assert that Defendant Grimaldi Deep Sea S.P.A. was

     operating the ship at the time pursuant to a time charter. See id. ¶¶ 13, 20. As

     set forth in the Amended Complaint, HAI’s alleged connection to the fire is solely

     its purported role as a local subsidiary of the Hoegh AS Defendants that

     performed “shoreside support work to obtain, store, prepare and facilitate the

     transportation of the wrecked/used/junked cars on Hoegh ships leaving out of

     JaxPort, including specifically the Hoegh Xiamen.” See id. ¶¶ 11, 59. However,

     in their Declarations, Warren and Williams unequivocally state, under penalty

     of perjury, that because of the time charter HAI had no involvement in any of

     the pre-fire loading activities which form the basis of Plaintiffs’ claim against

     HAI. Compare Warren Decl. ¶ 5; Williams Decl. ¶ 4 with Amended Complaint

     ¶¶ 59-63. In the face of this evidence, Plaintiffs do no more than speculate,

     based on the Invoice, that HAI may have had some responsibility for the M/V

     Hoegh Xiamen prior to the fire. See Motion to Remand at 6-10. But, at most,

     the Invoice shows only that HAI was involved in operations related to the M/V

     Hoegh Xiamen after the fire began, consistent with the representations in the

     Williams Declaration. Nothing in the Invoice undermines, contradicts or raises

     an issue of fact regarding the statements in the Williams and Warren

     Declarations. Thus, while the Court is required to resolve all questions of fact

     in Plaintiffs’ favor, on this record, there is no “disputed fact” or question of

     credibility for the Court to resolve. Compare Legg, 428 F.3d at 1323 (finding


                                            14
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 15 of 16 PageID 590




     plaintiffs’ evidence did not rebut pharmaceutical sales representative’s sworn

     statement that she had no knowledge of the drug’s dangerous side effect) and

     Shannon v. Albertelli Firm, P.C., 610 F. App’x 866, 871-72 (11th Cir. 2015) with

     Taylor Newman Cabinetry, Inc. v. Classic Soft Trim, Inc., 436 F. App’x 888, 892

     (11th Cir. 2011) (finding evidence sufficient to raise a credibility issue where

     plaintiffs showed that defendant was the operations manager and last one to

     leave the premises prior to the fire such that “[the defendant’s] responsibilities

     together with the circumstances of the fire might be sufficient to demonstrate

     his personal participation in the tort despite his testimony to the contrary”) and

     Pacheo de Perez v. AT&T Co., 139 F.3d 1368, 1380-81 (11th Cir. 1998) (finding

     no fraudulent joinder where plaintiff named the individuals responsible for

     planning and surveying the site of the explosion, even if defendants may

     ultimately show that intervening events severed any causal connection). Thus,

     the Court finds that Plaintiffs have no possible cause of action against HAI

     based on the pre-fire loading and shoreside operations because HAI was not

     involved in any capacity with those activities.

           Accordingly, it is

           ORDERED:

           1.    Hoegh Autoliners Shipping AS and Hoegh Autoliners Management

                 AS’ Motion for Leave to File Amneded [sic] Notice of Removal (Doc.

                 31) is GRANTED. The Court accepts the Amended Declaration of


                                            15
Case 3:20-cv-01150-MMH-MCR Document 62 Filed 03/29/21 Page 16 of 16 PageID 591




                  Patrick Tamasitis (Doc. 31-1) as part of the Notice of Removal (Doc.

                  1).

           2.     Plaintiffs’ Motion to Remand to State Court with Incorporated

                  Memorandum of Law (Doc. 29) is DENIED.

           3.     The non-diverse Defendant Hoegh Autoliners, Inc. is dismissed

                  from this case without prejudice.

           4.     The Clerk of Court is directed to terminate Defendant Hoegh

                  Autoliners, Inc.

           5.     Defendant Hoegh Autoliners, Inc.’s Motion to Dismiss (Doc. 38) is

                  DENIED as moot.

           DONE AND ORDERED at Jacksonville, Florida, on March 29, 2021.




     lc11
     Copies to:

     Counsel of Record




                                            16
